 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDCENTRAL TRUCK LINES, INC.and S. J.HERRIN, PETITIONERandTRUCKDRIVERS,WAREHOUSEMEN AND HELPERS LOCAL UNION NO. 512, AF-FILIATED WITH THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA, A. F. OF L.1Case No. 10-RD,94.February 9$, 1950Decision and Direction of ElectionUpon a petition for decertification duly filed under Section 9 (c)of the National Labor Relations Act, a hearing was held before FrankE. Hamilton, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner, an employee of the Employer, asserts that theTeamsters is no longer the representative of the Employer's employeesdesignated in the petition.The Teamsters was certified by the Board on November 20, 1950,and is currently recognized by the Employer as the bargaining repre-sentative of the employees of the Employer.3.As noted above, the Teamsters was certified on November 20,1950, following a consent election, as the bargaining representative ofa unit at the Employer's Ocala, Florida, terminal, which includedover-the-road drivers and city pick-up and delivery drivers.Afterattempting to negotiate a single contract covering both types ofdrivers, the Employer and the Teamsters decided that such factorsas lack of interchange and separate seniority made it necessary tofollow their practice at the Employer's other terminals of havinga contractfor each group.Accordingly, the parties executed twocity pick-up contracts and one over-the-road contract.The currentcity pick-up contract was entered into on October 1, 1951, for a 2-yearperiod.The over-the-road contract, effective from November 10, 1950,to January 31, 1951, provided for automatic yearly renewal thereafterin the absence of 60 days' written notice by either party of adesire tocancel or terminatethe contract.On November 2,1951, theTeamstersnotified the Employer ofits desireto negotiatea newover-the-roadcontract.Thereafter, on November 15, 1951, the Petitioner filed theinstant petition.1Herein called the Teamsters.98 NLRB No. 56 CENTRAL TRUCK LINES, INC.375The Teamsters moves that the petition be dismissed because it wasfiled during the certification year and its contracts constitute a bar.It also takes the position that only the certified unit is appropriate,but if the Board orders an election it should be confined to over-the-road drivers because the petition was filed by an over-the-road driverand the city pick-up contract is, in any event, a bar.The Petitioner,who agrees that only the certified unit is appropriate, contends thatthe contracts are not a bar as their coverage is different from thecertified unit and the over-the-road contract was opened by the Team-sters' timely notice.However, the Petitioner is willing to proceedto an election in either or both of the contract units if they are foundappropriate by the Board.The Employer also takes the view that ifan election is directed, the appropriate unit should be the same as thecertified unit.We agree with the Petitioner that the contracts in this case cannotoperate as a bar to an election.The Employer and the Teamstershave departed from the certified unit by dividing it into two contractunits.We find therefore, apart from other considerations, that thecontracts are not a bar to a determination of representatives.2Ac-cordingly, the Employer's motion to dismiss the petition is herebydenied.,'-We find that a question affecting commerce, exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find in agreement with the parties that the following unit,certified on November 20, 1950, constitutes a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act'All city pick-up and delivery drivers and helpers, over-the-roaddrivers, allwarehouse employees including tow-motor operators,checkers, stackers, callers, loaders, and unloaders at the Employer'sOcala, Florida, terminal, but excluding all other employees such asoffice employees, professional employees, mechanics, guards, andsupervisors as defined in he Act.5[Text of Directionof Electionomitted from publication in thisvolume.]'Calaveras Cement Company,89 NLRB 378.8We find no merit in the Teamsters'argument that the petition should be dismissedbecause it was filed during the, certification year.As the petition was filed during thetwelfth month of the certification year and was not processed until after the expirationof the certification year, there was no prejudicial intrusion into the Teamsters' right'to undisturbed bargaining during the certification year.Cf.National Heat Treating,95NLRB No. 1444As the parties agree that the over-all unit is appropriate,we find no merit in theTeamsters'contention that the election should be confined to the over-the-road driversbecause the petition was filed by an over-the-road driver.6However,we do not pass upon the unit placement of watchmen and greasemen asthe Employer does not employ employees in these classifications.